   Case: 1:18-cr-00022-SO Doc #: 83 Filed: 09/30/20 1 of 2. PageID #: 773




                      IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION


UNITED STATES OF AMERICA, )             CASE NO.: 1:18-CR-22
                          )
           Plaintiff      )              JUDGE: SOLOMON OLIVER, JR.
                          )
           vs.            )
                          )
PHILLIP DURACHINSKY,      )
                          )              DEFENDANT PHILLIP DURACHINSKY’S
           Defendant      )              MOTION TO COMPEL


       Defendant Phillip Durachinsky, pursuant to Federal Criminal Rule of Procedure

16(a)(1)(F) and 16(a)(1)(G), requests that This Honorable Court compel the Government

to provide the following items:

   1. A written summary of all Government expert witness testimony, including
   as to the following issues/matters:

              a. How Defendant’s alleged software/malware was used to
              commit the offenses charged in each count of the Indictment.

              b. How Defendant’s alleged software/malware operated, in
              general, and specifically with regards to the individual target
              computers.
              c. Whether Defendant would have had to have viewed any of the
              alleged child pornography images and/or files that were recovered
              in this case.
              d. Whether Defendant curated any of the alleged child
              pornography images and/or files that were recovered in this case.
              e. Whether any other alleged child pornography was found in any
              of the computer files and or data that was analyzed by the
              Government.
       2. The specific computer files /data relied upon by the Government expert
       witnesses in arriving at each of the above opinions, as well as any other opinion
       to be offered at trial.
   Case: 1:18-cr-00022-SO Doc #: 83 Filed: 09/30/20 2 of 2. PageID #: 774




       3. The specific computer files/data relied upon by the Government to
       prove the child pornography count, as well as the other counts.


       Defendant Durachinsky asserts that he has previously requested the above

information. The above information is absolutely necessary in order for Defendant’s

computer expert to be able to meaningfully review and analyze the vast amount of

computer data evidence that exists in this case. Although the Government has provided

some of the items requested as to above listed Numbers 2 and 3, Defendant respectfully

requests that his motion for an order directing the Government to provide all of the

aforementioned information be granted.



                                            Respectfully submitted,

                                            /s/ Thomas E. Conway
                                            Thomas E. Conway (Reg. 0021183)
                                            Attorney for Defendant
                                            55 Public Square Suite 2100
                                            Cleveland, Ohio 44113
                                            (216) 210-0470 - phone
                                            (216) 696-1718 - Fax
                                            teconway@sbcglobal.net - Email




                            CERTIFICATE OF SERVICE

       I certify that the forgoing was filed electronically on September 30, 2020.

Notice of this filing will be sent to all parties by operation of the Court’s electronic

filing system, and can be accessed through said system.


                                            /s/ Thomas E. Conway
                                            Thomas E. Conway
                                            Attorney for Defendant
